Citation Nr: 1541753	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Whether there was clear and unmistakable error (CUE) in a VA rating recision dated June 18, 1996, that assigned an initial 10 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Terri Perciavalle 


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2010 and September 2014 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the RO denied entitlement to specially adapted housing.  In September 2014, the RO determined that a VA rating recision dated June 18, 1996, that assigned an initial 10 percent rating for PTSD did not contain CUE.  The Veteran perfected an appeal of both rating decisions.

In a July 2012 rating decision, the RO adjudicated seven additional claims, to include entitlement to entitlement to special monthly compensation based upon housebound status.  See RO Rating Decision, dated July 30, 2012.  In September 2012, the Veteran submitted a notice of disagreement (NOD) indicating that he wanted to appeal all of the issues in the July 2012 rating decision.  By letter dated February 3, 2015, the RO acknowledged receipt of the Veteran's NOD and appears to be taking appropriate action with respect to these claims.  The Veteran has also submitted a claim of entitlement to special monthly compensation based upon the need for aid and attendance.  The RO appears to be taking appropriate action with respect to this claim.  See VA Memorandum, dated March 23, 2015.  THESE MATTERS ARE REFERRED TO THE ATTENTION OF THE RO FOR CONTINUED ACTION.    

The claim of CUE in the June 1996 VA rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Due to permanent and total service-connected disability, the Veteran has the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to:  (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  See 38 C.F.R. § 3.809. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Review of the claims file indicates that the Veteran was severely injured in Vietnam on April 6, 1967 when he stepped on a booby trap.  As a result, he is service connected for numerous disabilities, to include of both lower extremities, with a combined rating of 100 percent.  See VA Rating Decision dated in January 2015.  Accordingly, the Veteran has a permanent and total disability.  

VA examination results dated November 9, 2011 indicate that he has restrictions to the lower extremities, specifically the right lower extremity, due to a landmine wound, damaging bone, muscle and joints, having a chronic constant "peg leg" with ankylosis of the knee, ankle and foot.  He ambulates using bilateral canes, with arm braces, for short distances.  Otherwise, he uses a scooter.  (See also October 2011 Written Statement).  He was unable to dress himself and his spouse assists in dressing him daily and other activities of daily living, to include bathing.  The VA clinician confirmed that the Veteran does require daily assistance of another person without which he would require hospitalization, nursing care or other institutionalization.

The Veteran asserts that his disabilities result in the loss, or loss of use, of one lower extremity and an injury that affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

After reviewing all the evidence and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities manifest in the loss of use of one or both lower extremities as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. §§ 3.102, 3.809 (2015).  Therefore, entitlement to a certificate for assistance in acquiring specially adapted housing is granted.


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is granted.



REMAND

With respect to the claim of CUE in the VA rating recision dated June 18, 1996 that assigned an initial 10 percent rating for PTSD, additional development is required.  On remand, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained, as described below.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record); see also 38 C.F.R. § 3.156(b) (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records (to include any archived records) from the "UDVAMC" (see VA treatment note, dated March 9, 1995), the Daytona VA OPC, and the VA Pittsburgh Healthcare System, dated from January 1995 to June 1997.

2.  Then, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


